Citation Nr: 0834938	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the calculation of the veteran's combined rating of 
70 percent was proper in a January 2006 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied entitlement 
to an earlier effective date than August, 12, 1996, for 
service connection of left hip arthritis. 

In his Notice of Disagreement received in August 2006, the 
veteran argued that the overall combined rating of 70 percent 
assigned in the January 2006 rating decision had been 
miscalculated.  Accordingly, the claim has been characterized 
as above.


FINDING OF FACT

1.  As of January 12, 2006, the veteran was service-connected 
for four conditions with the following disability ratings: 
residuals, left knee injury limitation of extension (50 
percent disabling); residuals, gunshot wound left thigh (30 
percent disabling); residuals, disfiguring right cheek scar 
(10 percent disabling); left hip arthritis (10 percent 
disabling).   

2.  Under the Combined Rating Table set forth in 38 C.F.R. 
§ 4.25, the veteran's combined total rating was 70 percent 
and the veteran was paid service-connected compensation at 
the 70 percent rate. 


CONCLUSION OF LAW

The veteran's combined total rating percentage as of January 
12, 2006, was correctly calculated as 70 percent.  38 C.F.R. 
§ 4.25 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law is dispositive of the issue of whether the RO 
miscalculated the veteran's combined 70 percent rating in the 
January rating decision.  Under such circumstances, the 
provisions regarding the duties to notify and assist 
claimants are not applicable.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); Manning v. Principi, 16 Vet. App. 
534 (2002)

Combined Evaluations

VA uses the Combined Ratings Table set forth in 38 C.F.R. 
§ 4.25 to determine the combined rating for a veteran's 
service-connected disabilities.  A combined rating results 
from the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  38 C.F.R. 
§ 4.25.  

To calculate the combined evaluation for four disabilities, 
the disabilities are first arranged in the exact order of 
their severity, beginning with the greatest disability.  
Next, the degree of first disability is read in the left 
column of the table and the degree of the second disability 
is read in the top row of the table, whichever is 
appropriate.  The figure that appears in the space where the 
column and row intersect represents the combined value of the 
two.  Then, the combined value of the first two disabilities 
is combined in the table with the degree of the third 
disability.  The combined value for the three disabilities 
will be found in the space where the column and row 
intersect.  Finally, the combined value of the three 
disabilities is combined in the table with the degree of the 
fourth disability.  The combined value for all four 
disabilities will be found in the space where the column and 
row intersect.  This total combined value is then converted 
to the nearest degree divisible by 10.  Combined values 
ending in 5 are adjusted upwards.  38 C.F.R. § 4.25.

The United States Court of Appeals for Veterans Claims has 
upheld the denial of a claim in a case where a veteran 
disputed the mathematically correct application of 38 C.F.R. 
§ 4.25 with no dispute as to the accuracy of the individual 
ratings.  Tumaning v. Brown, 4 Vet. App. 160 (1993).

Here, the veteran has appealed the RO's assignment of the 
combined 70 percent rating.  For purposes of this appeal, he 
did not challenge the individual ratings assigned.  He 
instead argues that according to his calculations, which are 
set forth in a letter dated October 2006, his combined 
disability rating should have been 80 percent.  In the 
January 2006 decision, the veteran's disabilities were 
evaluated as follows:  residuals, left knee injury limitation 
of extension (50 percent disabling); residuals, gunshot wound 
left thigh (30 percent disabling); residuals, disfiguring 
right cheek scar (10 percent disabling); left hip arthritis 
(10 percent disabling).  

Parenthetically, the Board notes that in a March 2007 rating 
decision, the RO proposed to reduce the veteran's evaluations 
for the following service-connected disabilities:  gunshot 
wound of the left thigh with limited extension of the knee 
evaluated as 50 percent disabling; arthritis of the left hip 
evaluated as 10 percent disabling; and limited flexion of the 
left knee due to gunshot wound of the thigh evaluated as 10 
percent disabling.  The proposed reductions were promulgated 
effective July 1, 2007, in a March 2007 decision.  The 
reductions brought the veteran's overall combined rating to 
60 percent.  However, because he has not withdrawn his appeal 
of the RO's calculation of the combined 70 percent rating in 
the January 2006 rating decision, the Board is obligated to 
address that claim here.

After carefully reviewing the record, the Board finds that 
the RO's calculation was correct.  Specifically, following 
the directions set forth in 38 C.F.R. § 4.25, the 50 percent 
rating assigned for the veteran's limitation of extension in 
the left knee is combined with the 30 percent rating assigned 
for residuals of the left thigh gunshot wound, resulting in a 
65 percent rating.  This 65 percent rating is then combined 
with the 10 percent rating for the veteran's disfiguring 
right cheek scar, resulting in a 69 percent rating.  The 69 
percent rating is next combined with the 10 percent rating 
for the veteran's left hip arthritis, resulting in a 72 
percent rating.  Finally, the 72 percent rating is converted 
to the nearest degree divisible by 10, which is 70 percent.  
Thus, the RO's calculations were correct pursuant to the 
provisions of 38 C.F.R. § 4.25.

Application of the law to the facts in the present appeal 
demonstrates that the RO's calculation of the veteran's 
combined evaluation of 70 percent was correct in the January 
2006 decision.  He was subsequently paid at the 70 percent 
rate.  Therefore, the appeal must be denied because of lack 
of entitlement to any greater benefit under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The calculation of the veteran's combined rating of 70 
percent was proper in the January 2006 rating decision and he 
was paid at the 70 percent rate.  Therefore, the appeal is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


